Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2021 is being considered by the examiner.
Claim Objections
Claim2 objected to because of the following informalities:  it is missing a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-5,7-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gu et al as D1, US 20170084531 A1 or Huang et al as D2, US 20140367777 A1 .
Pertaining to claim 1, D1 and D2 each disclose a method of forming an integrated spiral inductor having low substrate loss, said method comprising the following operations:
 providing a semiconductor wafer having a semiconductor substrate, said semiconductor substrate having a first surface and a second surface, the first and second surfaces disposed on opposite sides of the substrate (D1: Figs. 2 and 10, refs. 1002 and 1004; D2: Figs. 1A, 1B and 2A - 2C, ref. 100);
 disposing a multilayer isolation structure on said first surface (D1: Figs. 2 and 10, ret. 217; D2: Figs. 1A, 1B and 2D, refs. 1103, 1203, 1303, 1403, 1503 and 1603); - forming metal wiring embedded in the multilayer isolation structure (D1: Figs. 2 and 10, refs. 217, 282, 284, 286 and 288; D2: Figs. 1A, 1B and 2D, refs. 1103, 1203, 1303, 1403, 1503 and 1603);
 providing a high resistivity carrier wafer and attaching the carrier wafer to said semiconductor wafer so that the first surface of said semiconductor substrate faces towards the carrier wafer (D1: Fig. 11, ref. 202; D2: Figs. 1A, 1B and 2E, ref. 103); 
 thinning said semiconductor substrate from said second surface (D1: Figs. 2 and 12, ref. 1004; 2: Figs. 1A, 1B and 2F, refs. 100 and 101);
creating at least one trench gap in the remaining semiconductor substrate from the thinned second surface (D1: Fig.13, refs. 212 and 214 and par. [0079]; D2: Figs. 1A, 1B and 2G, refs. 1304 and 1504); 
filling said at least one trench gap with dielectric layer (D1: Fig. 2, ref. 287 and par. [0080]; D2: Figs. 1A, 1B and 2G, ref. 1001); 
forming through-silicon vias , said through-silicon vias connecting the metal wiring embedded in the multilayer isolation structure (D1: Fig. 2, refs. 283, 282 and "Contact"; D2: Figs. 1A, 1B and 2H, refs. 1505 and 1605); 
 forming a spiral inductor on the dielectric layer using at least one conductive layer (D1: implicit from Fig. 2, refs. 283, 285 and par. [0080] "Inductors"; D2: Figs. 1A, 1B and 21, refs. 16062; par. [0048)).
Pertaining to claim 3 , D1 disclose The method according to claim 1 wherein the carrier wafer [202] is of dielectric material such as glass or of ceramic material such as sapphire ( see fig2, para 0046) . 
Pertaining to claim 4 , D1 and D2 disclose the method according to any of claims 1  wherein the at least one trench gap [287] created in the semiconductor substrate from the second surface extends to the multilayer isolation structure  ( see fig2 of D1 and D2 fig2G element 1001 para 0042)
Pertaining to claim 5 , D1 and D2 disclose the method according to claim 4 wherein the dielectric layer filling the at least one trench gap (287) is disposed also on the thinned second surface  of the semiconductor substrate ( see fig2 of D1 and D2 fig2G element 1001 para 0042).
Pertaining to claim 7 , D1 and D2  teaches the method according to claim 1  wherein the spiral inductor  formed on the dielectric layer is placed entirely within the region of the at least one trench-gap ( see fig2 of D1  for example).
Pertaining to claim 8 , D2 disclose the method according to any of claims 1 wherein the through-silicon vias  electrically connecting the spiral inductor  to the metal wiring  embedded in the multilayer isolation structure  are placed entirely in said at least one trench gap filled with dielectric material (D2: Fig. 2J, element 1505, 1605, 1507 and 16062)
Pertaining to claim 9 , D1 disclose the method according to claim 1 wherein the passivation layer 22) may be selected among the followings: silicon oxide, low-k dielectric, spin-on dielectric such as polyimide (PI) ( see para0066, 0085).
Pertaining to claim 10 , D1 disclose ( see figs 11-12 The method according to any of claims 1 wherein the thickness of said semiconductor substrate after the thinning step is less than 12 micrometers ( the bulk  silicon wafer is completely removed).
Pertaining to claim 11 , D1 disclose ( see figs 11-12) the method according to any of claims 1 wherein the thickness of said semiconductor substrate after the thinning step is less than 3 micrometers ( the bulk  silicon wafer is completely removed).
Pertaining to claim 12 , D1 disclose ( see fig2I) The method according to claim 1 wherein at least one bonding pad (1506) is disposed on the dielectric layer , said bonding pad (1506) being electrically connected to the metal wiring by said through-silicon vias (1605).
Pertaining to claim 13 , D2 disclose ( see fig2I) The method according to claim 12 wherein the through-silicon vias (1605) providing an electrical connection of said bonding pad (1505) to the metal wiring (1603) are placed in a trench gap  filled with the dielectric layer.
Pertaining to claim 14 , D1 discloses ( see figs 6-14) the method according to claim 1 wherein the step of forming through-silicon vias  comprises the steps of: etching said through-silicon vias through the dielectric layer and through a portion of the multilayer dielectric by masked dry etch process, exposing the metal wiring at said through-silicon vias bottom, and filling said through-silicon vias with conductive material ( see para 0062, 0088
Pertaining to claim 15 , D1 disclose the method according to claim 1 wherein said conductive layer  is made of metal materials selected among the followings: Cu, Au, Al ( see para 0070).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al as D1, US 20170084531 A1 or Huang et al as D2, US 20140367777 A1  in view of Schulze et al, US 20090283866 A1 .
Pertaining to claim 2, D1 teaches the method according to claim 1 , but is silent wherein the carrier wafer (20) is a high- ohmic silicon substrate having a resistivity in the range of 1 kOhm-cm to 10 kOhm-cm.
However, in the same filed of endeavor , Schulze teaches that both a glass carrier substrates or  silicon substrate can be  is a high- ohmic element with 100 Ohm-cm or more. In view of this teaching , it would have been obvious to one having a ordinary skill in that art at the time the invention was made to use a high- ohmic element, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability . In reLeshin,125 USPQ 416. 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al as D1, US 20170084531 A1 or Huang et al as D2, US 20140367777 A1  in view of Gu et al, US 20170201291 A1.
Pertaining to claim 6, D1 teaches the method according to claim1, but is silent  wherein the material of the dielectric layer  filling the trench gap is selected among the followings: Tetraethylorthosilicate (TEOS), spin-on glass (SOG), polyimide (PI), polybenzoxazole (PBO) or benzocyclobutene (BCB).
However, in the same filed of endeavor , Gu teaches wherein the material of the dielectric layer  filling the trench gap is selected among the followings: Tetraethylorthosilicate (TEOS), spin-on glass (SOG), polyimide (PI), polybenzoxazole (PBO) or benzocyclobutene (BCB) ( see para 0049). In view of this teaching , it would have been obvious to one having a ordinary skill in that art at the time the invention was made to use these preferred materials formed in a such a way, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability . In reLeshin,125 USPQ 416.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al as D1, US 20170084531 A1 or Huang et al as D2, US 20140367777 A1  in view of Chen et al, US 20110304013 A1.
Pertaining to claim 16, D1 teaches A product chip having an integrated spiral inductor fabricated with the method according to claim 1,but is silent about  comprising:
a CMOS device circuit area comprising at least one MOS transistor;
an area dedicated to the integrated spiral inductor;
an I/O area comprising at least one bonding pad;
wherein a trench gap is formed in the area dedicated to the spiral inductor where the silicon substrate is completely removed, said trench gap being filled with dielectric layer.
However, in the same filed of endeavor , Chen  teaches ( see figs 3-4  in combination of  para 0009-0010) about the inductor device about  comprising:
a CMOS device circuit area comprising at least one MOS transistor;
an area dedicated to the integrated spiral inductor;
an I/O area comprising at least one bonding pad;
wherein a trench gap is formed in the area dedicated to the spiral inductor where the silicon substrate is completely removed, said trench gap being filled with dielectric layer.
In view of Chen , it , it would have been obvious to one having a ordinary skill in that art to incorporate this configuration in that of D1 or D2 for an improved integrated inductor. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449. The examiner can normally be reached M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819